Citation Nr: 1739525	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-32 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to automotive and/or specially adapted equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1993 to June 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  She waived Agency of Original Jurisdiction (AOJ) review of documentary evidence submitted at the hearing.


FINDING OF FACT

The persuasive evidence of record demonstrates that the Veteran's service-connected disabilities do not result in loss or permanent loss of use of one or both feet; or loss or permanent loss of use of one or both hands; or permanent impairment of vision of both eyes.


CONCLUSION OF LAW

The criteria for entitlement to a certificate of eligibility for automobile and/or specially adapted equipment only have not been met.  38 U.S.C.A. §§ 3901, 3902 (West 2014); 38 C.F.R. §§ 3.350, 3.808, 4.63 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

VA laws provide for financial assistance in the purchase of one automobile or other conveyance or entitled to necessary adaptive equipment for a Veteran with a service-connected disability that results in loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes; severe burn injury; or amyotrophic lateral sclerosis.  38 U.S.C.A. § 3902(a) (West 2014); 38 C.F.R. § 3.808 (2016).  For adaptive equipment eligibility only, a showing of ankylosis of one or both knees or one or both hips is sufficient.  38 C.F.R. § 3.808(b)(6).

The provisions of Title 38, Chapter 39, provide that for automobiles and adaptive equipment an eligible person is a Veteran with a service-connected disability that includes one of the following: loss or permanent loss of use of one or both feet; or loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes to the required specified degree; or a severe burn injury.  38 U.S.C.A. § 3901(1)(A) (West 2014).  The term "adaptive equipment" includes, but is not limited to, power steering, power brakes, power window lifts, power seats, and special equipment necessary to assist the eligible person into and out of the automobile or other conveyance.  Such term also includes (A) air-conditioning equipment when such equipment is necessary to the health and safety of the veteran and to the safety of others, regardless of whether the automobile or other conveyance is to be operated by the eligible person or is to be operated for such person by another person; and (B) any modification of the size of the interior space of the automobile or other conveyance if needed because of the physical condition of such person in order for such person to enter or operate the vehicle.  38 U.S.C.A. § 3901(2).

A loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump prosthesis.  38 C.F.R. §§ 3.350 (a)(2)(i), 4.63 (2016).

The Veteran contends that eligibility for automotive and/or specially adapted equipment is warranted based upon permanent loss of use of her upper and lower extremities due to service-connected rheumatoid arthritis.  In statements and testimony in support of her claim it was asserted that she had difficulty with movement due to her rheumatoid arthritis and that she had difficulty shifting gears in vehicles with manual transmissions.  The Veteran stated that her VA physician had granted eligibility for a home evaluation and that she had been provided home fixtures including drawer handles, a lifter cabinet, an electric recliner, a stair lift, shower handles, and a ramp.  She had also been provided a steering wheel knob and a turn indicator extension.  It was asserted that she had loss of use to the left wrist and left knee that were permanent and that a VA chief of rheumatology had found her arthritic changes were permanent.  It was further asserted at the hearing that her left hand was visibily deformed.

VA records show service connection is established for rheumatoid arthritis to multiple joints (100 percent), depressive disorder (30 percent), Raynaud's syndrome (10 percent), and iron deficiency anemia (10 percent).  The Veteran has no service-connected vision disabilities.  Claims for special home adaptation and specially adapted housing were previously denied.

In a February 17, 2006 , statement T.R., M.D., VA Chief of the Rheumatology Service, noted that the Veteran had severe rheumatoid arthritis including to her left wrist and left knee.  It was further noted that X-ray studies revealed severe narrowing of these joints, but no ankylosis.  There was no permanent loss of function in the Veteran's joints, but she required assistance in several of her activities and needed modifications to her car to be safe and independent.  A revised February 24, 2006, statement reiterated the opinion and noted that the changes in the joints were permanent.  In an August 2006 statement Dr. T.R. stated arthritis in the Veteran's joints had worsened since 2003 and that severe narrowing of the joint spaces contributed to pain and inability to do some of her daily activities.  The changes in the joints were permanent and it was noted she had loss of use of her left wrist and left knee.  It was also noted that she would not be able to drive a car with a manual transmission.  

VA examination in April 2007 included a diagnosis of severe rheumatoid arthritis to multiple joints severely affecting the Veteran's functioning ability and requiring assistance.  It was noted she was unable to wash her hair due to discomfort, that she had difficulty with household chores, and that she was unable to work due to severe fatigue.  The examiner found the disorder had profound functional implications including difficulty driving without adaptive aids.  

VA treatment records dated in January 2008 show the Veteran was referred by the mental hygiene clinic for a home physical therapy or occupational therapy evaluation to assess safety and equipment needs.  A fee basis home evaluation was performed and a VA occupational therapist recommended she be provided a toilet frame, back porch railings, shower modifications, a stair glide, and cabinet pulls.  

In statements dated in April 2011 and May 2011 Dr. T.R. noted the Veteran had severe rheumatoid arthritis including to her wrists, hands, and knees.  It was noted to be worse in her left wrist and left knee.  X-ray studies revealed severe narrowing of the joint spaces to these joints.  The changes were considered to be permanent and it was noted the Veteran had loss of use in her left wrist and left knee.  Her hand arthritis also interfered with some motor skills.  It was further noted that she had difficulty driving without assistive devices installed in her vehicle and that her current vehicle was not very reliable.

VA treatment records dated in March 2015 noted the Veteran had stable arthralgias with occasional swelling in the hands, wrists, and knee with ankle pain.  The symptoms were noted to be unchanged and she had not had any recent major flares.  A June 2015 occupational therapy evaluation noted she stated she was doing well with resting pain estimated as six on a ten point scale.  She presented with full functional active range of motion of all upper extremity joints and was walking independently with no device.  It was noted she had no history of falls, but that she was concerned about falls getting in and out of the shower.  The examiner noted that the waxing and waning of her symptoms was discussed and that she stated her mobility had begun to worsen with difficulty climbing stairs and dressing in cold weather.  

A July 2015 VA examination included a diagnosis of Raynaud's syndrome.  The examiner noted the Veteran did not use any assistive device as a normal mode of locomotion and that her vascular condition did not result in a function impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

VA treatment records dated in May 2016 noted the Veteran underwent fusion of her right index finger in February 2016 and was doing well.  The examiner noted she had some stiffness in her hands and knees, but no swelling in any of her joints.  She described her status since her last visit as better and reported morning stiffness for one to two hours in the hands and knees.  Records also described her rheumatoid arthritis as stable.

Based upon the available record, the persuasive evidence demonstrates that the Veteran's service-connected disabilities do not result in loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; or permanent impairment of vision of both eyes.  Full consideration has been given to the statements from the Veteran's VA rheumatologist, who indicated that the Veteran has severe narrowing of the left wrist and left knee joint spaces that was permanent and that she had loss of use in these joints.  However, the overall record does not demonstrate a permanent loss of use of a foot or a hand.  The available examination and treatment reports of record, including the actual treatment findings reported by Dr. T.R., clearly show the Veteran experiences episodes of severe pain and impairment to her upper and lower extremities, but that her service-connected disabilities do not meet the requirement for loss of use with no remaining effective function other than that which would be equally well served by an amputation stump at the site of election with use of a suitable prosthetic appliance.  Nor that any manifest impairment at its highest level is permanent.  As such, the Board finds the statements of Dr. T.R. to the extent they indicate a loss of use to the left wrist and knee warrant a lesser degree of probative weight.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) (VA has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence).  

The Board acknowledges that the Veteran and the lay person who provided statements in support of her claim are competent to report symptoms she has experienced or that were observed, but that they are not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to the medical determination for loss of use of a hand or foot.  Nothing in the record demonstrates that they have received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  The lay evidence as to this matter does not constitute competent medical evidence and lacks probative value.  

It is not disputed that the Veteran has severe narrowing of her affected joints, particularly to the left wrist and left knee joint spaces, and that these changes are permanent.  The condition also results in significant impairment.  However, the persuasive evidence demonstrates that her impairments do not result in any permanent loss of use with no actual remaining function other than such as would be equally well served by amputation and use of a prosthesis.  Even the permanence of the changes shown on X-ray studies and the examples provided by Dr. T.R. do not meet the applicable criteria for loss of use of a hand or foot, noting primarily that she had difficulty and limitations with functioning including in driving without assistive devices.  The other medical evidence of record also shows that her disabilities and symptoms waxed and waned with stable arthralgias, only occasional swelling in the hands, wrists, and knee, and ankle pain reported in March 2015.  The Veteran also denied having had any recent major flares at that time.  A June 2015 occupational therapy evaluation revealed she had full functional active range of motion of all upper extremity joints and that she walked independently with no device.  

In conclusion, the Board finds that entitlement to automotive and/or specially adapted equipment only is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to automotive and/or specially adapted equipment only is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


